FILED
                              NOT FOR PUBLICATION                           SEP 14 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



MARIO HERNANDEZ GONZALEZ,                         No. 10-73086

               Petitioner,                        Agency No. A096-070-573

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted September 10, 2012 **

Before:        WARDLAW, CLIFTON, and N.R. SMITH, Circuit Judges.

       Mario Hernandez Gonzalez, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order denying his motion to

reopen removal proceedings. We have jurisdiction under 8 U.S.C. § 1252. We




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
review for an abuse of discretion the BIA’s denial of a motion to reopen. Toufighi

v. Mukasey, 538 F.3d 988, 992 (9th Cir. 2008). We deny the petition for review.

      The BIA did not abuse its discretion in denying Hernandez Gonzalez’s

motion to reopen because it considered the record and acted within its broad

discretion in determining that Hernandez Gonzalez failed to demonstrate that he

would suffer harm rising to the level of persecution or torture. See Najmabadi v.

Holder, 597 F.3d 983, 986 (9th Cir. 2010) (the BIA can deny a motion to reopen

for failure to establish prima facie eligibility for the relief sought); Nagoulko v.

INS, 333 F.3d 1012, 1016 (9th Cir. 2003) (being “teased, bothered, discriminated

against and harassed” did not compel a finding that there was persecution); Al-

Saher v. INS, 268 F.3d 1143, 1147 (9th Cir. 2001) (“Torture is an extreme form of

cruel and inhuman conduct[.]”) (internal quotes omitted).

      In light of this disposition, we do not address Hernandez Gonzalez’s

contentions regarding social group, whether the BIA failed to do an individualized

analysis of whether his son’s risk of harm, or whether he needs to show less

individual harm because there is group-wide persecution of the disabled in Mexico.

      PETITION FOR REVIEW DENIED.




                                            2                                     10-73086